DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/21 has been entered.
Response to Arguments
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive. Applicant’s argument that references to Rowes, Akachi and Yee fails to disclose at least one heat pipe connected horizontally in a circumferential direction (page 3, applicant’s remark), has been carefully considered but is not found to be persuasive. Reference to Glovasky is the main reference that show the inner panel (20,32) is arranged in a circumferential direction of the device. Therefore, the heat pipe that is employed in the panel as taught by Rowes, Akachi would be arranged in a circumferential direction in the combination device of Glovasky in view of Rowes or Akachi.  Regarding the limitation of “horizontally”, “horizontally” is a relative term, which depends on the orientation of the panel or the view that the heat pipe can be seen from.  The heat pipe is shown to be parallel with the panel and can be oriented horizontally as shown in figure 2 or figure 9 respectively in the references of Rowes and Akachi or other orientations as the satellite or spacecraft is in fly. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claimed subject matter of “ a system comprising an apparatus; an artificial satellite or a spacecraft and a heat radiator” is not supported by the original disclosure.  The system that comprises separate parts including an apparatus, a heat radiator and a satellite or a spacecraft, is not supported by the original disclosure. It appears in the original disclosure that the heat radiator and the heat radiator are parts of the artificial satellite or the spacecraft.  

                          Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by anticipated by Smith et al. (US 2016/0288926A1).  Smith discloses (figures 1-3) a system comprising a system comprising an apparatus (110); an artificial satellite or a spacecraft(100); and a heat radiator using a heat pipe panel (104,106,108,112) including an inner panel (panel 104,160,108,112 is sandwiched between wings 142a,b) on which the apparatus (110) is mounted, wherein at least one linear shaped heat pipe (370), connected horizontally in a circumferential direction (figure 3 shows heat pipe is arranged parallel to the plane across the panel), is incorporated into the inner panel; wherein the inner panel (104,106,108,112) is arranged around a structure (116,118) of the artificial satellite or a structure of a spacecraft.  Furthermore, the limitation of “horizontally” is a relative term, which depends on the orientation of the panel or the view that the heat pipe can be seen from.  The heat pipe is shown to be parallel with the panel and can be oriented horizontally as shown in figure 3 or other orientation as the satellite or spacecraft is in fly. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Glovatsky et al. (US 6,778,389B1) in view of  Smith et al. (US 2016/0288926A1) Regarding claims 1 and 11, Glovatsky discloses (figures 3-4) a heat radiator comprising an inner panel ( equipment panel 32,20); and an outer panel (12) surrounding the inner panel, wherein the inner panel is designed to be arrangeble around a structure (42) of an artificial satellite or a structure of a spacecraft; and wherein an apparatus (26) is mounted on an outer surface of the inner panel facing an inner surface of the outer panel between the inner panel and the outer panel. Glovatsky does not disclose that the inner or equipment panel has at least one heat pipe connected horizontally in a circumferential direction, incorporated into the inner panel. Smith discloses (figures 2 and 3) an equipment panel (104,106,108,112) that has a least one linear heat pipes (370) incorporated into the panel in a horizontal direction for a purpose of enhancing the heat dissipation of the apparatus mounted on the panel.  Since Smith is from the same field of endeavor with applicant’s invention, it would have been obvious to one having ordinary skill in the art to employ at least one heat pipe into the equipment panel horizontally as taught by Smith’s in Glovatsky’s device for a purpose of enhancing the heat dissipation from the apparatus mounted on the panel. Furthermore, the limitation of “horizontally” is a relative term, which depends on the orientation of the panel or the view that the heat pipe can be seen from.  The heat pipe is shown to be parallel with the panel and can be oriented horizontally as shown in figure 3 or other orientation as the satellite or spacecraft is in fly. 

 Regarding claim 6, Glovatsky discloses (figure 3) that the inner panel (30,20) is configured by combing panels, the panels having six surfaces. 

Claims 1, 6,7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Glovatsky et al. (US 6,778,389B1) in view of  Rowe (US 5,506,032). Regarding claim 1, Glovatsky discloses (figures 3-4) a heat radiator comprising an inner panel ( equipment panel 32,20); and an outer panel (12) surrounding the inner panel, wherein the inner panel is designed to be arrangeble around a structure (42) of an artificial satellite or a structure of a spacecraft; and wherein an apparatus (26) is mounted on an outer surface of the inner panel facing an inner surface of the outer panel between the inner panel and the outer panel. Glovatsky does not disclose that the inner or equipment panel has at least one heat pipe connected horizontally in a circumferential direction, incorporated into the inner panel. Rowe discloses (figures 2 and 4) an equipment panel (10) that has heat pipe (40 or 20) incorporated into the panel in a horizontal direction for a purpose of enhancing the heat dissipation of the electronic equipment (60).  Since Rowe is from the same field of endeavor with applicant’s invention, it would have been obvious to one having ordinary skill in the art to employ at least one heat pipe into the equipment panel horizontally as taught by Rowe’s in Glovatsky’s device for a purpose of enhancing the heat dissipation from the electronic equipment. Furthermore, the limitation of “horizontally” is a relative term, which depends on the orientation of the panel or the view that the heat pipe can be seen from.  The heat pipe (20 or 30 or 40) is shown to be parallel with the panel and can be oriented horizontally as shown in figure 2 other orientation as the satellite or spacecraft is in fly. 


 Regarding claim 6, Glovatsky discloses (figure 3) that the inner panel (30,20) is configured by combing panels, the panels having six surfaces. 
Regarding claim 7, Glovatsky does not a plurality of heat pipes connected circumferentially are built in the inner panel and heat pipes for connection connect respect heat pipes connected in the circumferential direction are built in the inner panel. Rowe discloses (figures 2 and 4) an equipment panel (10) that has a plurality of heat pipe (40 or 20) built in the equipment panel, heat pipes (the other 40 or 20) for connection to connect respective heat pipes connected in the circumferential direction are built in the equipment panel for a purpose of enhancing the heat dissipation from the electronic equipment.  Since Rowe is from the same field of endeavor with applicant’s invention, it would have been obvious to one having ordinary skill in the art to employ at least one heat pipe into the equipment panel horizontally as taught by Rowe’s  in Glovatsky’s device for a purpose of enhancing the heat dissipation from the electronic equipment. Regarding the limitation of “in circumferential direction”, Glovatsky discloses (figures 3-4) that the inner panel (20,32) surrounds an empty space (40) to form a circumferential wall for the space. Therefore, the combination device of Glovatsky in view of Rowes would yield the heat pipes being embedded inside the panel that form in circumferential direction around the empty space (4).  Regarding claim 11, Glovatsky does not disclose a linear heat pipes connected horizontally in a circumferential direction, is incorporated into the inner panel.  Rowe discloses (figures 2 and 4) an equipment panel (10) that has at least one linear heat pipe (40 or 20) built in the equipment panel, for a purpose of enhancing the heat dissipation from the electronic equipment.  Since Rowe is from the same field of endeavor with applicant’s invention, it would have been obvious to one having ordinary skill in the art to employ at least one heat pipe into the equipment panel horizontally as taught by Rowe’s  in Glovatsky’s device for a purpose of enhancing the heat dissipation from the electronic equipment. Regarding the limitation of “in circumferential direction”, Glovatsky discloses (figures 3-4) that the inner panel (20,32) surrounds an empty space (40) to form a circumferential wall for the space. Therefore, the combination device of Glovatsky in view of Rowes would yield the heat pipes being embedded inside the panel that form in circumferential direction around the empty space (4).  Regarding the limitation of “linearly heat pipe”, Rowe discloses (figure 2) that each heat pipe (20 or 30 or 40) comprises several linear or straight portions (majority of heat pipe portions are straight portion) Therefore, it is reasonably to read the heat pipe (20 or 30 or 40) as linearly heat pipe. 

Claims 1, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Glovatsky et al. (US 6,778,389B1) in view of Akachi (US 5,697,428). Regarding claim 1, Glovatsky discloses (figures 3-4) a heat radiator comprising an inner panel (equipment panel 32,20); and an outer panel (12) surrounding the inner panel, wherein the inner panel is designed to be arrangeble around a structure (42) of an artificial satellite or a structure of a spacecraft; and wherein an apparatus (26) is mounted on an outer surface of the inner panel facing an inner surface of the outer panel between the inner panel and the outer panel. Glovatsky does not disclose that the inner or equipment panel has at least one heat pipe connected horizontally in a circumferential direction, incorporated into the inner panel. Akachi discloses (figures 1,5-8 and column 6, lines 24-31) an equipment panel (cold plate for cooling heating elements or printed circuit) that has heat pipe (4) incorporated into the panel in a horizontal direction for a purpose of enhancing the heat dissipation from the heating element.  Since Akachi is from the same field of endeavor with applicant’s invention, it would have been obvious to one having ordinary skill in the art to employ at least one heat pipe into the equipment panel horizontally as taught by Akachi’s  in Glovatsky’s device so that the heat pipe is formed in the equipment panel of Glovatsky for a purpose of enhancing the heat dissipation from the electronic equipment. Furthermore, the limitation of “horizontally” is a relative term, which depends on the orientation of the panel or the view that the heat pipe can be seen from.  The heat pipe (4) is shown to be parallel with the panel and can be oriented horizontally as shown in figure 9 or in other orientations as the heat pipe is employed in a panel of a satellite or spacecraft of Glovatsky that is in fly. 

 Regarding claim 6, Glovatsky discloses (figure 3) that the inner panel (30,20) is configured by combining panels, the panels having six surfaces. 
Regarding claims 7-8, Glovatsky does not a plurality of heat pipes connected circumferentially are built in the inner panel and U-shaped heat pipes for connection connect respect heat pipes connected in the circumferential direction are built in the inner panel.    Akachi discloses (figures 5-7) a cold plate (6) that has a plurality of heat pipes (4) built in the equipment panel, U-shaped heat pipes (2-4,2-3) for connection to connect respective heat pipes (straight heat pipes) are built in the equipment panel for a purpose of enhancing the heat dissipation from the heating element.  Since Akachi is from the same field of endeavor with applicant’s invention, it would have been obvious to one having ordinary skill in the art to employ at least one heat pipe into the equipment panel horizontally as taught by Akachi’s  in the equipment panel of Glovatsky’s device for a purpose of enhancing the heat dissipation from the heating element. Regarding the limitation of “in circumferential direction”, Glovatsky discloses (figures 3-4) that the inner panel (20,32) surrounds an empty space (40) to form a circumferential wall for the space. Therefore, the combination device of Glovatsky in view of Akachi would yield the heat pipes being embedded inside the panel that form in a circumferential direction around the empty space (4). 
  Regarding claim 11, Glovatsky does not disclose a linear heat pipes connected horizontally in a circumferential direction, is incorporated into the inner panel. Akachi  discloses (figure 9) an equipment panel (6) that has at least one linear heat pipe (4) built in the equipment panel, for a purpose of enhancing the heat dissipation from the electronic equipment.  Since Akachi is from the same field of endeavor with applicant’s invention, it would have been obvious to one having ordinary skill in the art to employ at least one heat pipe into the equipment panel horizontally as taught by Akachi ’s  in Glovatsky’s device for a purpose of enhancing the heat dissipation from the electronic equipment. Regarding the limitation of “in circumferential direction”, Glovatsky discloses (figures 3-4) that the inner panel (20,32) surrounds an empty space (40) to form a circumferential wall for the space. Therefore, the combination device of Glovatsky in view of Akachi would yield the heat pipes being embedded inside the panel that form in circumferential direction around the empty space (4).  Regarding the limitation of “linearly heat pipe”, Akachi discloses (figure 2) that each heat pipe (4) comprises several linear or straight portions (majority of heat pipe portions are straight portion) Therefore, it is reasonably to read the heat pipe (4) as linearly heat pipe. 

Claims 1-2,6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 6,478,258) in view of Glovatsky et al. (US 6,778,389B1) and Rowe (US 5,506,032). Regarding claim 1, Yee discloses (figure 3 and figure A, see below) heat radiator using a heat pipe panel comprising an inner panel (12), wherein the inner panel is an equipment panel configured for an apparatus to be mounted on and in which at least one heat pipe (11) connected horizontally in a circumferential direction to the inner panel; and an outer panel (13) surrounding the inner panel.  Yee discloses the heat pipe (11) being attached on the panel but not incorporated into the inner panel.  Rowe discloses a structural equipment panel that has a heat pipe (20,30,40) incorporated into the inner panel for a purpose of enhancing the structure of the panel. Since Rowe is from the same field of endeavor with applicant’s invention it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Rowes’s teaching in Yee’s device for a purpose of enhancing the structure of the panel.  
Yee does discloses that an apparatus is mounted on the inner panel but not specifically mounted on an outer surface of the inner panel facing an inner surface of the outer panel between the inner panel and the outer panel.  Glovatsky discloses a heat radiator  that has an inner panel (20,32) surrounding by an outer panel (12), wherein an apparatus such as electronic equipment is mounted on an outer surface of the inner panel facing an inner surface of the outer panel between the inner panel and the outer panel so that the inside surface of the inner panel (20,32) was designed for housing another component of the spacecraft without interference the electronic equipment.  Since Glovatsky is from the same field of endeavor with applicant’s invention, it would have been obvious to one having ordinary skill in the art before the effective filing date to use Glovatsky’s teaching in Yee’s device for a  purpose of using the inner surface of the inner panel to house component of the spacecraft without interference the electronic equipment.      Regarding claim 2, Yee discloses the outer panel (13) include a heat radiation surface on a surface thereof (outer surface of the panel).  
Regarding claim 6, Yee discloses (figure 3) that the inner panel (12) is configured by combining panels of four surface (4 panels (12) encloses a space within)  Regarding claim 7, Yee discloses (figure 3) that a plurality of the heat pipes (11) connected in the circumferential direction re built in the inner panel and heat pipes (21) for connection to thermally connect respective heat pipes connected in the circumferential direction are built in the inner panel.  Regarding claim 10, Yee discloses that the at least one heat pipes (11) is a loop heat pipe in which a working medium inside the pipe is allowed to flow when temperature is increased (the loop heat pipe (11) has a condensation end (15) and evaporation end (14) in which the working fluid inside the heat pipe flows as the working fluid evaporated and condensed, as well known in the heat pipe art). 

    PNG
    media_image1.png
    611
    1073
    media_image1.png
    Greyscale

Figure A: The modified figure corresponds to figure 3 of Yee with limitations shown

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yee, Rowes, Glovatsky and further in view of W. J. O’Sullivan Jr (US 3,384,324).  Yee substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that thermal emissivity changes according to temperature in the heat radiation surface. O’Sullivan discloses (figures 1-4) a thermal control wall panel (11) that to be used in a spacecraft, wherein the thermal emissivity of the radiation surface of the panel is varied according to temperature in the heat radiation surface for a purpose of regulating radiative heat transfer of the panel. (column 5, lines 27-40).  Since O’Sullivan is from the same field of endeavor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use O’Sulivan’s teaching in Yee’s device for a purpose of regulating radiative heat transfer of the panel. 
Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO V DUONG/Examiner, Art Unit 3763